Opinion issued November 30, 2006
 








 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00964-CR
____________

IN RE MARK ANTHONY PEREZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Mark Anthony Perez, filed in this Court a petition for writ of
mandamus, complaining that respondent
 has failed to require “Jones W. Roach” to
file an affidavit that relator needs for an article 11.07 writ of habeas corpus.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2005).  We deny the petition.               This Court has no authority to issue writs of mandamus in criminal law
matters pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2005).
               The petition for writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).